
	
		II
		110th CONGRESS
		1st Session
		S. 573
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Ms. Stabenow (for
			 herself, Ms. Murkowski,
			 Ms. Collins, Ms. Snowe, Mr.
			 Akaka, Mr. Cochran, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act and the Public Health Service Act to improve the prevention,
		  diagnosis, and treatment of heart disease, stroke, and other cardiovascular
		  diseases in women.
	
	
		1.Short titleThis Act may be cited as the
			 Heart Disease Education, Analysis and
			 Research, and Treatment for Women Act or the HEART
			 for Women Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Heart disease, stroke, and other
			 cardiovascular diseases are the leading cause of death among women.
			(2)Despite being the number 1 killer, only 13
			 percent of women are aware that cardiovascular diseases, including heart
			 disease and stroke, are their greatest health risk.
			(3)Many minority women, including African
			 American, Hispanic, Native American, and some Asian American women, are at a
			 higher risk of death from heart disease, stroke, and other cardiovascular
			 diseases, but they are less likely to know of this risk.
			(4)There is a pervasive lack of awareness
			 among healthcare providers that cardiovascular disease is the leading killer of
			 women.
			(5)Women are less likely than men to receive
			 certain treatments for cardiovascular diseases, perhaps due to lack of
			 awareness and the presence of different symptoms in women than in men.
			(6)Women tend to experience later onset of
			 heart disease than men, and therefore more often suffer from multiple
			 conditions that mask symptoms of heart disease and complicate treatment.
			(7)Certain diagnostic tests for cardiovascular
			 disease may be less accurate in women than in men.
			(8)Drug effectiveness and metabolism differ in
			 women and men, impacting successful treatment of cardiovascular disease.
			(9)In addition, stroke kills 2.3 times as many
			 females as does breast cancer. Nearly 61 percent of stroke-related deaths occur
			 in females. Studies have found differences in the effects, diagnosis, and
			 treatment of stroke depending on the sex of the patient. For instance—
				(A)stroke severity is greater in women than in
			 men;
				(B)women often receive fewer diagnostic tests
			 and intervention procedures than men; and
				(C)strokes present treatment issues unique to
			 women.
				3.Reporting of data in applications for
			 drugs, biologics, and devices
			(a)New drug applicationsSection 505(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(b)) is amended by adding at the end the
			 following:
				
					(6)(A)Notwithstanding any other provision of this
				Act, the applicant shall include in any submission to the Secretary pursuant to
				this subsection, to the extent appropriate, information stratified by sex,
				race, and ethnicity, including any differences in safety and
				effectiveness.
						(B)The Secretary shall withhold approval of an
				application if the applicant fails to submit the required information described
				in subparagraph (A).
						(C)The Secretary shall develop standards to
				ensure that submissions to the Secretary pursuant to this subsection are
				adequately reviewed to determine whether such submissions include the
				information required under subparagraph (A).
						(D)Upon the approval under this subsection of
				an application for a drug, the Secretary shall report to the scientific
				community and make available to the public, in a timely manner, data regarding
				such drug stratified by sex, race, and
				ethnicity.
						.
			(b)Investigational new drug
			 applicationsSection 505(i)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) is
			 amended—
				(1)in paragraph (2), by inserting and
			 paragraph (5) after Subject to paragraph (3); and
				(2)by adding at the end the following:
					
						(5)(A)Notwithstanding any other provision of this
				Act, the manufacturer or sponsor of an investigation of a new drug shall
				include in any submission to the Secretary pursuant to this subsection on the
				clinical investigation of the new drug and to the extent appropriate,
				information stratified by sex, race, and ethnicity, including any differences
				in safety and effectiveness.
							(B)The Secretary shall place a clinical hold
				(as described in paragraph (3)) on an investigation if the manufacturer or
				sponsor of the investigation fails to submit the required information described
				in subparagraph (A).
							(C)The Secretary shall develop standards that
				ensure that submissions to the Secretary pursuant to this subsection on
				clinical investigations of new drugs are adequately reviewed to determine
				whether such submissions include the information required under this
				paragraph.
							.
				(c)Abbreviated new drug
			 applicationsSection 505(j)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) is
			 amended—
				(1)in paragraph (2)(A), by inserting before
			 the period at the end the following: , subject to paragraph
			 (10);
				(2)in paragraph (3)(A), by adding at the end
			 the following: The Secretary shall require such individuals who review
			 such applications to ensure that such applications include the information on
			 sex, race, and ethnicity data required under paragraph (10).;
				(3)in paragraph (4)—
					(A)in subparagraph (J), by striking
			 or after the semicolon;
					(B)in subparagraph (K), by striking the period
			 at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(L)the application does not include
				appropriate information stratified by sex, race, and ethnicity, as required
				under paragraph (10).
							;
				and
					(4)by adding at the end the following:
					
						(10)(A)Notwithstanding any other provision of this
				Act, a person shall include in any submission to the Secretary pursuant to this
				subsection appropriate drug information stratified by sex, race, and ethnicity,
				including any differences in safety and effectiveness.
							(B)The Secretary shall develop standards that
				ensure that submissions to the Secretary pursuant to this subsection are
				adequately reviewed to determine whether such submissions include the
				information required under this paragraph.
							(C)Upon the approval under this subsection of
				an application for a drug, the Secretary shall report to the scientific
				community and make available to the public, in a timely manner, data regarding
				such drug stratified by sex, race, and
				ethnicity.
							.
				(d)Premarket approvalsSection 515 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360e) is amended—
				(1)in subsection (c)—
					(A)in paragraph (1)—
						(i)in subparagraph (F), by striking
			 and at the end;
						(ii)in subparagraph (G), by striking the period
			 and inserting ; and; and
						(iii)by adding at the end the following:
							
								(H)information regarding the device, to the
				extent appropriate, stratified by sex, race, and ethnicity, including
				differences in safety and
				effectiveness.
								;
				and
						(B)by adding at the end the following:
						
							(5)The Secretary shall develop standards that
				ensure that submissions to the Secretary pursuant to this subsection are
				adequately reviewed to determine whether such submissions include the
				information required under paragraph
				(1)(H).
							;
				and
					(2)in subsection (d)—
					(A)in paragraph (2)—
						(i)in subparagraph (D), by striking
			 or at the end;
						(ii)in subparagraph (E), by striking the period
			 and inserting ; or; and
						(iii)by inserting after subparagraph (E), the
			 following:
							
								(F)the application does not contain, as
				appropriate, the information required in subsection
				(c)(1)(H).
								;
				and
						(B)by adding at the end the following:
						
							(7)Upon the approval of an application under
				this section, the Secretary shall report to the scientific community and make
				available to the public, in a timely manner, data regarding such device
				stratified by sex, race, and
				ethnicity.
							.
					(e)Investigational device
			 exemptionsSection 520(g)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(g)) is
			 amended—
				(1)in subparagraph (B), by adding at the end
			 the following:
					
						(iv)A
				requirement that any application include information regarding the device, to
				the extent appropriate, stratified by sex, race, and ethnicity, including
				differences in safety and
				effectiveness.
						;
				and
				(2)by adding at the end the following:
					
						(D)The Secretary shall develop standards that
				ensure that submissions to the Secretary pursuant to this subsection are
				adequately reviewed to determine whether such submissions include the
				information required under subparagraph
				(B)(iv).
						.
				(f)Biological product licensesSection 351(a)(2) of the Public Health
			 Service Act (42 U.S.C. 262) is amended by adding at the end the
			 following:
				
					(D)(i)Notwithstanding any other provision of this
				Act, the applicant shall include in any application to the Secretary pursuant
				to this section appropriate information regarding the subject biological
				product stratified by sex, race, and ethnicity, including differences in safety
				and effectiveness.
						(ii)The Secretary shall develop standards that
				ensure that submissions to the Secretary pursuant to this section are
				adequately reviewed to determine whether such submissions include the
				information required under clause (i).
						(iii)Upon the approval of an application under
				this subsection, the Secretary shall report to the scientific community and
				make available to the public, in a timely manner, data regarding such
				biological product stratified by sex, race, and
				ethnicity.
						.
			(g)GAO studyNot later than 2 years after the date of
			 enactment of this section, the Comptroller General of the United States shall
			 study the drug approval processes of the Food and Drug Administration to ensure
			 that the Food and Drug Administration is complying with the amendments made by
			 this section.
			4.Reporting and analysis of patient safety
			 data
			(a)Data
			 standardsSection 923(b) of
			 the Public Health Service Act (42 U.S.C. 299b–23(b)) is amended by adding at
			 the end the following: The Secretary shall provide that all
			 nonidentifiable patient safety work product reported to and among the network
			 of patient safety databases be stratified by sex..
			(b)Use of informationSection 923(c) of the Public Health Service
			 Act (42 U.S.C. 299b–23(c)) is amended by adding at the end the following:
			 Such analyses take into account data that specifically relates to women
			 and any disparities between treatment and the quality of care between males and
			 females..
			5.Quality of care reports by the Agency for
			 Healthcare Research and QualitySection 903 of the Public Health Service Act
			 (42 U.S.C. 299a–1) is amended—
			(1)in subsection (b)(1)(B), by inserting
			 before the semicolon the following: , including quality of and access to
			 care for women with heart disease, stroke, and other cardiovascular
			 diseases; and
			(2)in subsection (c), by adding at the end the
			 following:
				
					(4)Annual report on women and heart
				diseaseNot later than
				September 30, 2007, and annually thereafter, the Secretary, acting through the
				Director, shall prepare and submit to Congress a report concerning the findings
				related to the quality of and access to care for women with heart disease,
				stroke, and other cardiovascular diseases. The report shall contain
				recommendations for eliminating disparities in, and improving the treatment of,
				heart disease, stroke, and other cardiovascular diseases in
				women.
					.
			6.Educational campaigns
			(a)Distribution of educational
			 materialThe Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary) shall develop and distribute to females who are age 65
			 or older, physicians, and other appropriate healthcare professionals,
			 educational materials relating to the prevention, diagnosis, and treatment of
			 heart disease, stroke, and cardiovascular diseases in women. The Secretary may
			 carry out this subsection through contracts with public and private nonprofit
			 entities.
			(b)Healthcare professional educational
			 campaignThe Secretary,
			 acting through the Bureau of Health Professions of the Health Resources and
			 Services Administration, shall conduct an education and awareness campaign for
			 physicians and other healthcare professionals relating to the prevention,
			 diagnosis, and treatment of heart disease, stroke, and other cardiovascular
			 diseases in women. The Bureau of Health Professions may carry out this
			 subsection through contracts with public and private nonprofit entities.
			7.Extension of WISEWOMANThere are authorized to be appropriated such
			 sums as may be necessary for each fiscal year to enable the Director of the
			 Centers for Disease Control and Prevention to implement Well-Integrated
			 Screening and Evaluation for Women Across the Nation (WISEWOMAN) program
			 projects in all States and territories, which may include projects among Indian
			 tribes.
		
